DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Previously a restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-9 and 17-20, drawn to a system for an anesthesia vaporizer, classified in A61M16/202.
II. Claims 10-16, drawn to a method for an anesthesia vaporizer, classified in A61M16/18.

Claims 1-9 and 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 16, 2021.
Applicant's election with traverse of Group II Claims 10-16 in the reply filed on June 16, 2021 is acknowledged.  The traversal was addressed in the Non-Final office action of October 14, 2021. The requirement is still deemed proper and is therefore made FINAL.

Status of Claims 
This Office Action is responsive to the amendment filed on January 14, 2022. As directed by the amendment: claims 10 and 12-16 have been amended. Thus, claims 1-20 are presently pending in this application, claims 1-9 and 17-20 being withdrawn from consideration.
Applicant’s amendment to claim 14 obviates to previous claim objection made for informalities. Claims 10-12 were previously rejected under 35 U.S.C. 103 as being unpatentable over Korneff et al. (U.S. Pub. No. 2016/0151599) in view of Haveri et al. (U.S. Pub. No. 2009/0288659). Claims 13-16 were previously  rejected under 35 U.S.C. 103 as being unpatentable further in view of Kuzelka (U.S. Pub. No. 2019/0099581). Applicant’s amendments necessitated the application of new grounds of rejection, shown, below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Korneff et al. (U.S. Pub. No. 2016/0151599; hereinafter: “Korneff”) in view of Haveri et al. (U.S. Pub. No. 2009/0288659; hereinafter: “Haveri”) in view of Kuzelka (U.S. Pub. No. 2019/0099581).
Regarding Claim 10, Korneff disclose a method for an agent vaporizer (Fig. 4), comprising: receiving a liquid agent (from 410; Fig. 4; ¶¶ 0035, 0039); receiving a fresh gas flow rate for fresh gas entering the anesthetic vaporizer (480; Fig. 4; ¶ 0039; Examiner notes: Korneff discloses sensor 480 as detecting temperature and flow rate of the gas being delivered from the gas source to the anesthetic vaporizer); supplying power to a heating element (420; Fig. 4) configured to heat a surface (A, Fig. A annotated below) of a vaporizing chamber (B, Fig. A annotated below) of the agent vaporizer (¶¶ 0036-043); supplying power to an ultrasonic transducer (470; Fig. 4) based on the received liquid agent and the fresh gas flow rate (¶ 0039-0043), wherein the ultrasonic transducer is configured to nebulize liquid agent (from 410; Fig. 4; ¶ 0035) and deliver the nebulized anesthetic agent to the heated surface of the vaporizing chamber (Fig. 4; ¶¶ 0036-0037).

    PNG
    media_image1.png
    456
    672
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Korneff.

Korneff does not specifically disclose the method for the agent vaporizer wherein the liquid agent is a liquid anesthetic agent and comprising the step of receiving an anesthetic agent concentration setpoint; supplying power to an ultrasonic transducer based on the anesthetic agent concentration setpoint; opening a valve coupled between the vaporizing chamber and an outlet passage of the anesthetic vaporizer to enable vaporized anesthetic agent delivery to a patient; determining a concentration of the anesthetic agent supplied to the patient; calculating an anesthetic agent concentration error that represents a difference between the anesthetic agent concentration setpoint and the determined anesthetic agent concentration; and adjusting an amount of anesthetic agent output by the anesthetic vaporizer based at least in part on calculated anesthetic error.
Haveri teaches a method for an anesthetic agent vaporizer comprising receiving an anesthetic agent concentration setpoint(“target anesthetic agent concentration”; Fig. 1-3; ¶¶ 0026-0028, 0031; Claim 10, 17-20) (¶ 0025-0028); supplying power to an ultrasonic transducer (34, 35; Fig. 2-3) based on the anesthetic agent concentration setpoint (¶¶ 0025-0028, 0033, 0036-0047); determining a concentration of the anesthetic agent supplied to the patient (¶¶ 0025-0028); adjusting an amount of anesthetic agent output by the anesthetic vaporizer based on a comparison between the determined concentration of anesthetic agent supplied to the patient (¶¶ 0018, 0025-0028) and the anesthetic agent concentration setpoint (Fig. 1-3; ¶¶ 0026-0028, 0031; Claim 10, 17-20) for the purpose of ensuring an adequate volume of the anesthetic per time unit reaches high enough concentration of the anesthetic agent in the breathing gas of a patient thereby ensuring fast sedation also during an induction (¶¶ 0012, 0046). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method for the anesthetic agent vaporizer of Korneff to include the liquid agent as comprising a liquid anesthetic agent and including the steps of receiving the anesthetic agent concentration setpoint; supplying power to the ultrasonic transducer based on the anesthetic agent concentration setpoint and the fresh gas flow rate; determining the concentration of the anesthetic agent supplied to the patient; adjusting the amount of anesthetic agent output by the anesthetic vaporizer based on the comparison between the determined concentration of anesthetic agent supplied to the patient and the anesthetic agent concentration setpoint as taught by Haveri for the purpose of ensuring an adequate volume of the anesthetic per time unit reaches high enough concentration of the anesthetic agent in the breathing gas of a patient thereby ensuring fast sedation also during an induction (¶¶ 0012, 0046). 
The modified method of Korneff does not specifically disclose the method for the anesthetic agent vaporizer comprising opening a valve coupled between the vaporizing chamber and an outlet passage of the anesthetic vaporizer to enable vaporized anesthetic agent delivery to a patient; determining a concentration of the anesthetic agent supplied to the patient; and wherein determining the concentration of the anesthetic agent supplied to the patient; and adjusting the amount of anesthetic agent output by the anesthetic vaporizer based on the comparison between the determined concentration of anesthetic agent supplied to the patient and the anesthetic agent concentration setpoint of the modified method of Korneff comprises: calculating an anesthetic agent concentration error that represents a difference between the anesthetic agent concentration setpoint and the determined anesthetic agent concentration; and adjusting an amount of anesthetic agent output by the anesthetic vaporizer based at least in part on the calculated anesthetic agent concentration error.
Kuzelka teaches a method for anesthetic agent vaporization comprising opening of a valve (524; Fig. 5) coupled between a vaporizing chamber (534; Fig. 5) and an outlet passage (510; Fig. 5) of the anesthetic vaporizer as an anesthetic agent concentration setpoint increase or decreases compared to an anesthetic agent concentration setpoint (¶ 0099-0103) to enable vaporized anesthetic agent delivery to a patient (¶¶ 0044, 0066-0067, 0075, 0090, 0097-0098, 0102-0103, 0108-0121, 0123-0124; Fig. 9-10); calculating an anesthetic agent concentration error that represents a difference between the anesthetic agent concentration setpoint and the determined anesthetic agent concentration (1016; Fig. 10; ¶¶ 0031, 0044, 0102-0103, 0108-0110, 0120); and adjusting an amount of anesthetic agent output by the anesthetic vaporizer based at least in part on the calculated anesthetic agent concentration error (¶¶ 0044, 0066-0067, 0075, 0090, 0097-0098, 0102-0103, 0108-0121, 0123-0124; Fig. 8-10) for the purpose of controlling the amount of vaporized anesthetic agent and the amount of carrier gas supplied to the patient (¶ 0113) and responding rapidly to user input concentration and fresh gas flow setting changes (¶ 0121).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Korneff to include the opening of the valve coupled between the vaporizing chamber and the outlet passage of the anesthetic vaporizer as the anesthetic agent concentration setpoint increase or decreases compared to the anesthetic agent concentration setpoint to enable vaporized anesthetic agent delivery to the patient; calculating an anesthetic agent concentration error that represents a difference between the anesthetic agent concentration setpoint and the determined anesthetic agent concentration; and adjusting an amount of anesthetic agent output by the anesthetic vaporizer based at least in part on the calculated anesthetic agent concentration error  as taught by Kuzelka for the purpose of controlling the amount of vaporized anesthetic agent and the amount of carrier gas supplied to the patient (See Kuzelka: ¶ 0113) and responding rapidly to user input concentration and fresh gas flow setting changes (See Kuzelka: ¶ 0121).
Regarding Claim 11, the modified method of Korneff discloses the method for the anesthetic agent vaporizer wherein adjusting the amount of anesthetic agent output by the anesthetic vaporizer includes adjusting a frequency the ultrasonic transducer while operating the ultrasonic transducer (See Korneff: 470; ¶¶ 0035, 0038, See Haveri: 35; Fig. 2-3; ¶¶ 0036-0047), wherein the ultrasonic transducer is coupled to and at least partially disposed within a sump (C, Fig. A annotated above) configured to hold the anesthetic agent (See Korneff: Fig. 4; ¶¶ 0035-0036), and wherein the vaporizing chamber is fluidically coupled to the sump (See Korneff: Fig. 4; ¶¶ 0035-0043).
Regarding Claim 12, the modified method of Korneff discloses the method for the anesthetic agent vaporizer wherein adjusting the frequency of the ultrasonic transducer while operating the ultrasonic transducer comprises: increasing one or more of the frequency, the drive amplitude, and the duty cycle of power supplied to the ultrasonic transducer as the anesthetic agent concentration setpoint increases; decreasing one or more of the frequency, the drive amplitude, and the duty cycle of power supplied to the ultrasonic transducer as the anesthetic agent concentration setpoint decreases; increasing one or more of the frequency, the drive amplitude, and the duty cycle of power supplied to the ultrasonic transducer in response to a difference between the measured concentration and the anesthetic agent concentration setpoint decreasing below a lower error threshold; and decreasing one or more of the frequency, the drive amplitude, and the duty cycle of power supplied to the ultrasonic transducer in response to the difference between the measured concentration and the concentration anesthetic agent setpoint increasing above an upper error threshold (See Haveri: ¶¶ 0018, 0025-0028, 0031, 0036-0047; Claim 10, 17-20, See Kuzelka: ¶¶ 0044, 0066-0067, 0075, 0090, 0097-0098, 0102-0103, 0108-0121, 0123-0124; Fig. 8-10).
Regarding Claim 13, the modified method of Korneff discloses the method for the anesthetic agent vaporizer, shown above. 
The modified method of Korneff does not specifically disclose the method for the anesthetic agent vaporizer wherein supplying power to the heating element includes selecting one or more of a voltage and a duty cycle of voltage to supply to the heating element based on a desired temperature of the heated surface, the desired temperature of the heated surface selected based on at least one of the anesthetic agent concentration setpoint and a boiling point of the liquid anesthetic agent.
Kuzelka teaches a method for anesthetic agent vaporization comprising supplying power to a heating element (“heating element”, 575; Fig. 5; ¶¶ 0063-0076) includes selecting one or more of a voltage and a duty cycle of voltage to supply to the heating element based on a desired temperature of a heated surface (surface of 575; Fig. 5, 8; ¶¶ 0063-0076, 0098-0104), the desired temperature of the heated surface selected based on at least one of the anesthetic agent concentration setpoint and a boiling point of the liquid anesthetic agent (Fig. 8; ¶¶ 0098-0104) for the purpose of measuring the anesthetic agent concentration to control a temperature of a heating element thereby the amount of anesthetic agent supplied to a patient may be precisely controlled with a relatively fast response time (¶ 0104).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Korneff to include wherein the supplying power to the heating element includes selecting one or more of a voltage and a duty cycle of voltage to supply to the heating element based on a desired temperature of the heated surface, the desired temperature of the heated surface selected based on at least one of the anesthetic agent concentration setpoint and a boiling point of the liquid anesthetic agent as taught by Kuzelka for the purpose of measuring the anesthetic agent concentration to control a temperature of a heating element thereby the amount of anesthetic agent supplied to a patient may be precisely controlled with a relatively fast response time (See Kuzelka: ¶ 0104).
Regarding Claim 14, the modified method of Korneff discloses the method for the anesthetic agent vaporizer wherein adjusting the amount of anesthetic agent output by the anesthetic vaporizer based on at least one of the measured concentration of the anesthetic agent output by the anesthetic vaporizer and the concentration setpoint includes adjusting one or more of the voltage and the duty cycle of voltage supplied to the heating element based on a difference between the measured concentration and the anesthetic agent concentration setpoint (See Kuzelka: ¶¶ 098-0104), wherein the measured concentration is measured by a concentration sensor coupled to an outlet of a venturi (Fig. 5; ¶¶ 0066-0069) of a vapor delivery passage (See Kuzelka: 532, 510; Fig. 5; ¶¶ 0066-0069, 0098-0104).
Regarding Claim 15, the modified method of Korneff discloses the method for the anesthetic agent vaporizer wherein adjusting one or more of the voltage and the duty cycle of voltage supplied to the heating element based on the difference between the measured concentration and the anesthetic agent concentration setpoint comprises: increasing one or more of the voltage and the duty cycle of voltage supplied to the heating element in response to the difference between the measured concentration and the anesthetic agent concentration setpoint decreasing below a lower error threshold; and decreasing one or more of the voltage and the duty cycle of voltage supplied to the heating element in response to the difference between the measured concentration and the anesthetic agent concentration setpoint increasing above an upper error threshold (See Kuzelka: Fig. 9; ¶¶ 0044, 0102-0103, 0108-0110, 0120, 0123-0124).

Regarding Claim 16, the modified method of Korneff discloses the method for the anesthetic agent vaporizer wherein adjusting the amount of anesthetic agent output by the anesthetic vaporizer anesthetic agent concentration setpoint increases (¶¶ 0066-0067, 0075, 0090, 0097-0098, 0111-0121, 0124; Fig. 10); decreasing the opening of the valve as the anesthetic agent concentration setpoint decreases (¶¶ 0066-0067, 0075, 0090, 0097-0098, 0111-0121, 0124; Fig. 10); increasing the opening of the valve in response to a difference between the measured concentration and the anesthetic agent concentration setpoint decreasing below a lower error threshold (¶¶ 0044, 0066-0067, 0075, 0090, 0097-0098, 0102-0103, 0108-0121, 0123-0124, ; Fig. 9-10); and decreasing the opening of the valve in response to the difference between the measured concentration and the anesthetic agent concentration setpoint increasing above an upper error threshold (¶¶ 0044, 0066-0067, 0075, 0090, 0097-0098, 0102-0103, 0108-0121, 0123-0124, ; Fig. 9-10).

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to: receiving an anesthetic agent concentration setpoint; receiving a fresh gas flow rate for fresh gas entering the anesthetic vaporizer; supplying power to an ultrasonic transducer based on the anesthetic agent concentration setpoint and the fresh gas flow rate, opening a valve coupled between the vaporizing chamber and an outlet passage of the anesthetic vaporizer to enable vaporized anesthetic agent delivery to a patient; determining a concentration of the anesthetic agent supplied to the patient; calculating an anesthetic agent concentration error that represents a difference between the anesthetic agent concentration setpoint and the determined anesthetic agent concentration; and adjusting an amount of anesthetic agent output by the anesthetic vaporizer based at least in part on the calculated anesthetic agent concentration error, have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over Korneff in view of Haveri in view of Kuzelka , shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785